 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:19-MC-00065-TLN-EFB
12                 Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13                 v.                                 FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $15,520.00 IN U.S.                 ALLEGING FORFEITURE
     CURRENCY,
15
                   Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant

18 Battousai Chansey (“Chansey”), by and through their respective counsel, as follows:

19          1.     On or about January 25, 2019, claimant Chansey filed a claim in the administrative

20 forfeiture proceedings with the United States Postal Inspection Service with respect to the

21 Approximately $15,520.00 in U.S. Currency (hereafter “defendant currency”), which was seized on

22 November 6, 2018.

23          2.     The United States Postal Inspection Service has sent the written notice of intent to forfeit

24 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

25 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person

26 other than the claimant has filed a claim to the defendant currency as required by law in the

27 administrative forfeiture proceeding.

28          3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
                                                      1
                                                                             Stipulation to Extend Time to File Complaint
 1 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 2 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 3 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 4 the parties. That deadline is April 25, 2019.

 5          4.      By Stipulation and Order filed April 23, 2019, the parties stipulated to extend to June 25,

 6 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

 7 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 8 forfeiture.

 9          5.      By Stipulation and Order filed June 24, 2019, the parties stipulated to extend to August

10 26, 2019, the time in which the United States is required to file a civil complaint for forfeiture against

11 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

12 forfeiture.

13          6.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

14 extend to September 25, 2019, the time in which the United States is required to file a civil complaint

15 for forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

16 currency is subject to forfeiture.

17          7.      Accordingly, the parties agree that the deadline by which the United States shall be

18 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

19 alleging that the defendant currency is subject to forfeiture shall be extended to September 25, 2019.

20    Dated:      8/23/2019                                  MCGREGOR W. SCOTT
                                                             United States Attorney
21

22                                                           /s/ Kevin C. Khasigian
                                                             KEVIN C. KHASIGIAN
23                                                           Assistant U.S. Attorney
24

25    Dated:      8/23/2019                                  /s/ Jacek W. Lentz
                                                             JACEK W. LENTZ
26                                                           Attorney for Battousai Chansey
                                                             (As authorized via email)
27

28
                                                         2
                                                                              Stipulation to Extend Time to File Complaint
 1        IT IS SO ORDERED.

 2 Dated: August 26, 2019         Troy L. Nunley
                                  United States District Judge
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                              3
                                          Stipulation to Extend Time to File Complaint
